Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into this
             day of March, 2004 by and between WELLS-BAKER ASSOCIATES, a Georgia
joint venture (“Seller”) and BOO SONG EASTERN HOLDINGS, LLC, a Georgia limited
liability company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller has offered to sell certain improved real property to Purchaser
and Purchaser has offered to purchase such property from Seller; and

 

WHEREAS, the parties desire to provide for said purchase and sale on the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

 

1. DEFINITIONS AND MEANINGS. In addition to any other terms whose definitions
are fixed and defined by this Agreement, each of the following defined terms,
when used in this Agreement with an initial capital letter, shall have the
meaning ascribed thereto by this Section:

 

“Agreement” means this Purchase and Sale Agreement, together with all exhibits
attached hereto.

 

“Closing” means the consummation of the purchase and sale contemplated by this
Agreement by the deliveries required under Section 7 hereof.

 

“Closing Date” means the time and date, established under Subsection 7.1 hereof,
when the purchase and sale contemplated by this Agreement is to be consummated,
as such date may be extended by mutual agreement of the parties or pursuant to
the provisions of this Agreement.

 

“Due Diligence Items” means those items, documents and matters listed or
described on Exhibit ”D” attached hereto and by this reference made a part
hereof.

 

“Earnest Money” means the aggregate amount deposited by Purchaser as provided in
Section 4 hereof and all interest and income earned thereon while held in
escrow.

 

“Earnest Money Escrow Agreement” means an agreement among Seller, Purchaser and
the Escrow Agent, in the form attached hereto as Exhibit ”C” and incorporated by
reference herein, regarding the Earnest Money.



--------------------------------------------------------------------------------

“Escrow Agent” means Chicago Title Insurance Company.

 

“Execution Date” means the date on which this Agreement is duly executed by both
Seller and Purchaser; such date shall be inserted in the preamble on the first
page of this Agreement.

 

“Existing Exceptions” means those matters set forth in Exhibit ”B” attached
hereto and incorporated herein by this reference.

 

“Inspection Date” means that date which is thirty (30) days from and after the
Execution Date, subject to extension pursuant to Paragraph 13.1.2 hereof.

 

“Permitted Exceptions” means the Existing Exceptions and any Title Matters to
which Purchaser fails to object prior to the Inspection Date or which Purchaser
waives pursuant to Section 5 hereof.

 

“Property” means fee simple title in and to that certain tract or parcel of real
property commonly known as 3867 Holcomb Bridge Road, Norcross, Georgia 30092, as
more particularly described on Exhibit ”A” attached hereto and incorporated
herein by this reference.

 

(i) together with the office building located on the Land, plus all of Seller’s
right, title and interest to the fixtures, equipment, personal property,
guaranties and warranties, if any, transferable permits, licenses and bonds and
rights in and to surrounding dedicated streets, if any, and appurtenances
related to the Land and all of Landlord’s interest under the Tenant Leases, as
hereinafter defined (hereinafter, together with any other improvements located
on the Land, collectively referred to as the “improvements”); and

 

(ii) all personal property located at and used in connection with the operation
of the office building which are now or at Closing owned by Seller including,
but not limited to (a) the tools, equipment, supplies (consumable and otherwise)
and decorations, and other personal property located at and used in connection
with the operation of the office building, (b) any “as-built” plans in Seller’s
possession.

 

“Purchase Price” means the amount which Purchaser shall pay to consummate the
purchase and sale of the Property as provided in Subsection 3.1 hereof.

 

“Title Matter” and “Title Matters” mean any deeds to secure debt, deeds of
trust, mortgages, liens, financing statements, security interests, easements,
leases, restrictive covenants, agreements, options, claims, clouds,
encroachments, rights, taxes, assessments, mechanics’ or materialmen’s liens
(inchoate or perfected), liens for federal or state income, estate or
inheritance taxes and other encumbrances of any nature whatsoever, whether
existing of record or otherwise, together with any and all matters of any kind
or description, including, without limitation, matters of survey and any
litigation or other proceedings affecting the Property or Seller and which
affects title to the Property, or the ability, right, power and authority of
Seller to convey to Purchaser fee simple, good and marketable and insurable
title to the Property, in accordance with the terms of this Agreement.

 

2



--------------------------------------------------------------------------------

2. SALE AND PURCHASE. Seller agrees to sell the Property to Purchaser on the
terms and conditions contained in this Agreement, and Purchaser agrees to
purchase the Property from Seller on the terms and conditions contained in this
Agreement.

 

3. PURCHASE PRICE/ASSUMPTION OF LIABILITY.

 

3.1 Amount and Payment of Purchase Price.

 

3.1.1 The Purchase Price for the Property shall be One Million Thirty Thousand
and no/100 Dollars ($1,030,000.00), subject to adjustment as provided for in
Section 7 hereof.

 

3.1.2 At Closing, the balance of the Purchase Price shall be paid by Purchaser
to Seller in cash, by federal funds check or wire transfer of immediately
available funds.

 

4. EARNEST MONEY AND ESCROW AGENT.

 

4.1 Earnest Money Deposit. Within three (3) business days after the Execution
Date, Purchaser shall deposit the sum of Twenty Five Thousand Dollars ($25,000)
with Escrow Agent as Earnest Money. In the event Purchaser does not elect to
terminate this Agreement on or before the Inspection Date, Purchaser shall
deposit on or before the Inspection Date, the sum of Twenty Five Thousand
Dollars ($25,000) as Additional Earnest Money.

 

4.2 Investment of Earnest Money. Escrow Agent will promptly invest the Earnest
Money and disburse same in accordance with the terms, conditions and provisions
of this Agreement and the Earnest Money Escrow Agreement.

 

4.3 Application of Earnest Money. Escrow Agent will tender the Earnest Money to
Seller or its designee on the Closing Date following receipt of the closing
deliveries required under Section 7 hereof.

 

4.4 Tax Identification Numbers. The tax identification numbers of the parties
are set forth below their signatures to this Agreement.

 

5. TITLE EXAMINATION AND OBJECTIONS.

 

5.1 Title Examination. Promptly after the Execution Date, Purchaser shall
arrange for Zion, Tarleton & Siskin, P.C. (the “Title Agent”) to prepare an
owner’s title insurance commitment for the Property. Prior to the day which is
fifteen (15) days following the Execution Date (the “Title Inspection Date”),
Purchaser may review the title insurance commitment and give written notice to
Seller of any Title Matters which are unacceptable to Purchaser (“Purchaser’s
Title Notice”). If prior to the Title Inspection Date Purchaser fails to give
any such notice with respect to any Title Matters which are of record as of such
examination (or as of the Title Inspection Date, if Purchaser did not undertake
such an examination), then

 

3



--------------------------------------------------------------------------------

Purchaser shall be deemed to have waived all objections to Seller’s title and to
such Title Matters and to have accepted the form and substance of the survey.
Within five (5) Business Days after receipt of Purchaser’s Title Notice, Seller
shall give written notice to Purchaser informing the Purchaser of Seller’s
election with respect to such objections. If Seller fails to give written notice
of election within such five (5) Business Day period, Seller shall be deemed to
have elected not to attempt to cure the objections (other than Monetary
Objections).

 

5.2 Failure of Seller to Correct Objectionable Title Matters.

 

5.2.1 If Seller elects to attempt to cure any objections, Seller shall be
entitled to one or more reasonable adjournments of the Closing of up to but not
beyond the thirtieth (30th) day following the initial date set for the Closing
to attempt such cure; provided, however, except for Monetary Objections, Seller
shall not be obligated to expend any sums, commence any suits or take any other
action to effect such cure. Except as to Monetary Objections, if Seller elects,
or is deemed to have elected, not to cure any exceptions to title to which
Purchaser has objected or if, after electing to attempt to cure, Seller
determines that it is unwilling or unable to remove, satisfy or otherwise cure
any such exceptions, Purchaser’s sole remedy hereunder in such event shall be
either (i) to accept title to the Property subject to such exceptions as if
Purchaser had not objected thereto and without reduction of the Purchase Price,
(ii) if such exceptions are matters first appearing of record after the date of
this Agreement, and arise by, through or under Seller, to terminate this
Agreement, or (iii) to terminate this Agreement within three (3) Business Days
after receipt of written notice from Seller either of Seller’s election not to
attempt to cure any objection or of Seller’s determination, having previously
elected to attempt to cure, that Seller is unable or unwilling to do so, or
three (3) Business Days after Seller is deemed hereunder to have elected not to
attempt to cure such objections (and upon any such termination under clause (ii)
or (iii) above, Escrow Agent shall return the Earnest Money to Purchaser).

 

5.2.2 Notwithstanding anything herein to the contrary, Seller shall be obligated
to remove or discharge (i) any money charge, deed of trust, deed to secure debt,
mortgage or lien arising out of or relating to any contract or agreement entered
into by Seller and (ii) any other Title Matter which first appears after the
date of the Title Commitment or is placed on the Property by Seller
(collectively “Monetary Objections”). Should Seller fail to do so, Purchaser
will be entitled to either (i) cure and remove such Monetary Objections, and all
of Purchaser’s cost and expense incurred in connection with such cure shall be
deducted from and credited against the Purchase Price or (ii) terminate this
Agreement upon written notice to Seller.

 

6. SELLER’S REPRESENTATIONS AND WARRANTIES.

 

6.1 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser, as follows:

 

6.1.1 Seller has (i) the right, power and authority to enter into this
Agreement, and (ii) the right, power and authority to convey the Property in
accordance with the terms and conditions of this Agreement and Seller has
granted no option for right of first refusal contract to any other person or
entity to purchase the Property which has not been terminated.

 

4



--------------------------------------------------------------------------------

6.1.2 Seller has received no written notice of any pending action by any
governmental authority or agency having the power of eminent domain, which might
result in any part of the Property being taken by condemnation or conveyed in
lieu thereof. Seller shall, promptly upon receiving any such notice, give
Purchaser written notice thereof.

 

6.1.3 Seller has received no written notice of any action, suit or proceeding
pending or threatened in writing against, by or affecting Seller’s right to
transfer the Property or the title of the Property.

 

6.1.4 To the best of Seller’s knowledge, the Rent Roll attached hereto as
Exhibit “E” is true, correct and complete as of the date set forth therein.

 

6.1.5 Seller has no knowledge and has not received written notice of violation
of any applicable federal, state or local laws pertaining to environmental
matters, zoning, building codes or other uses of the Property.

 

6.1.6 Seller has no knowledge of any Environmental Materials which exist on or
about the Property, or of any conditions which exist which do or may cause a
violation of any Environmental Laws or of any Hazardous Materials stored upon
the Property.

 

6.1.7 The Seller is not involved in any bankruptcy, reorganization or insolvency
proceeding.

 

6.1.8 EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SUBSECTION
6.1, IT IS UNDERSTOOD AND AGREED THAT SELLER DISCLAIMS ALL WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OR REPRESENTATIONS AS TO
MATTERS OF TITLE (OTHER THAN SELLER’S WARRANTY OF TITLE SET FORTH IN THE LIMITED
WARRANTY DEED TO BE DELIVERED AT CLOSING), ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITIONS, AVAILABILITY OR ACCESS, INGRESS OR EGRESS, PROPERTY
VALUE, OPERATING HISTORY, GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR
ANY OTHER MATTER OR THING RELATING TO OR AFFECTING THE PROPERTY. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SUBSECTION 6.1, PURCHASER
AGREES THAT WITH RESPECT TO THE PROPERTY, PURCHASER HAS NOT RELIED UPON AND WILL
NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF
SELLER OR SELLER’S AGENTS OR EMPLOYEES. PURCHASER REPRESENTS THAT IT IS A
KNOWLEDGEABLE, SOPHISTICATED AND EXPERIENCED PURCHASER OF REAL ESTATE SIMILAR TO
THE PROPERTY AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF
PURCHASER’S CONSULTANTS, AND THAT PURCHASER WILL CONDUCT SUCH INSPECTIONS AND
INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT

 

5



--------------------------------------------------------------------------------

NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND SHALL
RELY UPON SAME, AND, UPON CLOSING, ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND INVESTIGATIONS. EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 6, PURCHASER
ACKNOWLEDGES AND AGREES THAT UPON CLOSING, SELLER SHALL SELL AND CONVEY TO
PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS,” WITH ALL
FAULTS, AND THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS
COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER OR ANY THIRD PARTY. THE TERMS
AND CONDITIONS OF THIS PARAGRAPH SHALL EXPRESSLY SURVIVE THE CLOSING AND NOT
MERGE THEREIN.

 

6.1.9 Without limiting Paragraph 6.1.8, Purchaser acknowledges that, except as
may otherwise be specifically set forth elsewhere in this Agreement, neither
Seller nor its consultants, brokers or agents have made any representations or
warranties of any kind upon which Purchaser is relying as to any matters
concerning the Property or the Personal Property, including, but not limited to,
the condition of the land or any improvements comprising the Property, the
existence or non-existence of “Hazardous Materials” (as hereinafter defined),
economic projections or market studies concerning the Property, any development
rights, taxes, bonds, covenants, conditions and restrictions affecting the
Property, water or water rights, topography, drainage, soil, subsoil of the
Property, the utilities serving the Property or any zoning or building laws,
rules or regulations or “Environmental Laws” (hereinafter defined) affecting the
Property. Seller makes no representation or warranty that the Property complies
with Title III of the Americans with Disabilities Act or any fire code or
building code. Except for a breach of a representation or warranty contained in
this Section 6, Purchaser, any affiliate, parent of Purchaser, all shareholders,
employees, officers and directors of Purchaser or Purchaser’s affiliate or
parent, and their respective successors and assigns (“Purchaser Group”) hereby
covenant not to sue Seller, its general partners, or any Affiliate of Seller or
Seller’s general partners for, and shall not enforce any liability or obligation
of Seller, its general partners or Affiliates of Seller or Seller’s general
partners for, and hereby agree not to bring, assert or maintain any action or
claim for contribution, cost recovery or otherwise, including for injunctive
relief, relating directly or indirectly to the violation of Environmental Laws
regarding the existence of asbestos or Hazardous Materials on, or environmental
conditions of, the Property, whether known or unknown, by any action or
proceeding wherein a money or other personal judgment, including injunctive
relief, is sought by Purchaser Group against Seller, its general partners or
Affiliates of Seller or Seller’s general partners; provided, however, that
Purchaser Group and their successors or assigns may bring any action or
proceeding to enforce and realize rights and claims under such Environmental
Laws for contribution, cost recovery or otherwise against third parties,
including but not limited to Sellers’ predecessors’ in title to the Property and
name Seller and Seller’s Affiliates in such action or proceeding to the extent
they, or any of them, are necessary parties to such action or proceeding;
further provided, however, that any judgment in any such action or proceeding in
favor of Purchaser Group or their successors or assigns shall not be enforced by
Purchaser Group or any such successor or assign against Seller, its general
partners or Seller’s Affiliates or Seller’s general partners. As used

 

6



--------------------------------------------------------------------------------

herein “Environmental Laws” means all federal, state and local statutes, codes,
regulations, rules, ordinances, orders, standards, permits, licenses, policies
and requirements (including consent decrees, judicial decisions and
administrative orders) relating to the protection, preservation, remediation or
conservation of the environment or worker health or safety, all as amended or
reauthorized, or as hereafter amended or reauthorized, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. § 9601, et seq., the Resource Conservation Recovery
Act of 1976 (“RCRA”), 42 U.S.C. § 6901, et seq., the Emergency Planning and
Community Right-to-Know Act (“Right-to-Know Act”), 42 U.S.C. § 11001, et seq.,
the Clean Air Act (“CAA”), 42 U.S.C. § 7401, et seq., the Federal Water
Pollution Control Act (“Clean Water Act”), 33 U.S.C. § 1251, et seq., the Toxic
Substances Control Act (“TSCA”), 15 U.S.C § 2601, et seq., the Safe Drinking
Water Act (“Safe Drinking Water Act”), 42 U.S.C. § 300f, et seq., the Atomic
Energy Act (“AEA”), 42 U.S.C. § 2011, et seq., the Occupational Safety and
Health Act (“OSHA”), 29 U.S.C. § 651, et seq., and the Hazardous Materials
Transportation Act (the “Transportation Act”), 49 U.S.C. § 1802, et seq. As used
herein, “Hazardous Materials” means (1) “hazardous substances,” as defined by
CERCLA; (2) “hazardous wastes,” as defined by RCRA; (3) any radioactive material
including, without limitation, any source, special nuclear or by-product
material, as defined by AEA; (4) asbestos in any form or condition; (5)
polychlorinated biphenyls; and (6) any other material, substance or waste to
which liability or standards of conduct may be imposed under any Environmental
Laws.

 

6.1.10 Seller has provided to Purchaser certain unaudited historical financial
information regarding the Property relating to certain periods of time in which
Seller owned the Property. Seller and Purchaser hereby acknowledge that such
information has been provided to Purchaser at Purchaser’s request solely as
illustrative material. Seller represents only that such information is the same
information provided to Seller by the property manager and prepared by the
property manager and makes no representation or warranty that such material is
complete or accurate or that Purchaser will achieve similar financial or other
results with respect to the operations of the Property, it being acknowledged by
Purchaser that Seller’s operation of the Property and allocations of revenues or
expenses may be vastly different than Purchaser may be able to attain. Purchaser
acknowledges that it is a sophisticated and experienced Purchaser of real estate
and further that Purchaser has relied upon its own investigation and inquiry
with respect to the operation of the Property and releases and covenants not to
sue Seller and the Affiliates of Seller from any liability with respect to such
historical information, unless there has been fraud by Seller in the preparation
of the historical information.

 

6.1.11 To the extent that Seller may provide to Purchaser the existing or other
reports of third parties regarding the condition of the Property (“Existing
Reports”), Seller makes no representation or warranty concerning the accuracy or
completeness of any report, study or investigation regarding the Property which
was prepared by anyone other than the Seller itself, including but not limited
to the Due Diligence Items (the “Existing Third Party Reports”), Purchaser
hereby releases and covenants not to sue Seller, its general partners and the
Affiliates of Seller or Seller’s general partners from and with respect to any
liability whatsoever with respect to the Existing Third Party Reports, or,
including, without limitation, the matters set forth in the Existing Third Party
Reports, and the accuracy and/or completeness of the Existing Third Party
Reports. Furthermore, Purchaser acknowledges that it will be purchasing the
Property with all faults disclosed in the Existing Third Party Reports.

 

7



--------------------------------------------------------------------------------

6.1.12 All references in this Agreement to the “knowledge of Seller” or “to
Seller’s knowledge” or any words of similar import shall refer only to the
actual knowledge of John Oliver, Vice President of National Business Services,
and Scott Meadows, Senior Vice President, Real Estate Group each of whom has
been actively involved in the management of Seller’s business in respect of the
Property in the capacities set forth herein on behalf of Wells Capital, Inc., an
affiliate of Seller. The terms “knowledge of Seller” or “to Seller’s knowledge”
or any words of similar import shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller, or any affiliate of Seller, or
to any other partner, beneficial owner, officer, agent, manager, representative
or employee of Seller, or any of their respective affiliates, or to impose on
any of the individuals named above any duty to investigate the matter to which
such actual knowledge, or the absence thereof, pertains. There shall be no
personal liability on the part of the individuals named above arising out of any
representations or warranties made herein or otherwise.

 

6.1.13 Notwithstanding anything contained herein to the contrary, the terms of
Subsections 6.1.8 through 6.1.12 (inclusive) shall survive the Closing and the
delivery of the Deeds and termination of this Agreement.

 

6.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants that:

 

6.2.1 Purchaser has the authority and power to enter into this Agreement and
consummate the transaction contemplated herein; and (iii) has the authority to
execute and deliver this Agreement and all documents in connection with the
purchase and sale of the Property as contemplated herein.

 

6.2.2 The execution and entry into this Agreement, the execution and delivery of
the documents and instruments to be executed and delivered by Purchaser on the
Closing Date and the performance by Purchaser of Purchaser’s duties and
obligations under this Agreement and of all other acts necessary and appropriate
for the full consummation of the purchase and sale of the Property as
contemplated herein, are consistent with and not in violation of, and will not
create any adverse condition under, any contract, agreement or other instrument
to which Purchaser is a party, or any judicial order or judgment of any nature
by which Purchaser is bound. On the Closing Date, all necessary and appropriate
action will have been taken by Purchaser authorizing and approving the execution
of and entry into this Agreement, the execution and delivery by Purchaser of the
documents and instruments to be executed by Purchaser on the Closing Date and
the performance by Purchaser of Purchaser’s duties and obligations under this
Agreement and of all other acts necessary and appropriate for the consummation
of the purchase and sale of the Property as contemplated herein.

 

8



--------------------------------------------------------------------------------

7. THE CLOSING.

 

7.1 Closing Date. Closing shall occur on or before the later of (i) the date
which is five (5) days from and after the last day of the Financing Period (as
defined in Subparagraph 13.1.2), or (ii) on or before April 30, 2004, at the
offices of Seller’s counsel or such other place as is mutually agreeable to
Seller and Purchaser. Seller and Purchaser acknowledge that the transaction
contemplated hereunder shall be closed by delivering executed documents and the
other closing deliveries required under Section 7 hereof to the Title Agent.
Said deliveries shall be held by the Title Agent pending the satisfaction of (y)
the other conditions to Closing contained herein; and (z) any written escrow
instructions delivered by Seller to the Title Agent.

 

7.2 Deliveries At Closing. On the Closing Date, the Closing shall occur as
follows, subject to satisfaction of all of the terms and conditions of this
Agreement:

 

7.2.1 Seller shall convey the Property to Purchaser free and clear of all taxes,
assessments, liens, and encumbrances other than the Permitted Exceptions, by a
limited warranty deed in the form attached hereto as Exhibit ”7.2.1” duly
executed, witnessed and notarized and in recordable form (together with any
required transfer tax declaration therefor). At Purchaser’s request, Seller
shall deliver to Purchaser at Closing a Quitclaim Deed conveying the real
property described by Purchaser’s Survey.

 

7.2.2 Seller shall deliver to Purchaser a limited warranty bill of sale in the
form attached hereto as Exhibit ”7.2.2” conveying to Purchaser all appliances,
furnishings, equipment and other personal property owned by Seller and used in
connection with all or any portion of the Property.

 

7.2.3 Seller and Purchaser shall execute, acknowledge and deliver to each other
an assignment and assumption of landlord’s interest in leases and warranties
(the “Assignment”) assigning and conveying to Purchaser the tenant leases then
in effect at the Property, as well as the warranties, guaranties and bonds then
in effect, in the form of the Assignment and Assumption of Leases and Warranties
attached hereto as Exhibit ”7.2.3” and made a part hereof for all purposes,
together with the original of each such warranty, guaranty and/or bond.

 

7.2.4 Seller shall execute and deliver to Purchaser a certificate of nonforeign
status (the “Certificate of Nonforeign Status”), in the form of the Certificate
of Nonforeign Status attached hereto as Exhibit ”7.2.4.”

 

7.2.5 Seller shall execute and deliver notices to each of the tenants of the
Property (the “Tenant Notices”) advising each of the tenants of the Property of
the sale of the Property to Purchaser, in the form of the Tenant Notice Letter
attached hereto as Exhibit ”7.2.5.”

 

7.2.6 Seller shall deliver to Purchaser all refundable security deposits held by
Seller with respect to the Property or any portion thereof against a receipt and
indemnity by Purchaser with respect thereto pursuant to an assignment in the
form of the Assignment of Refundable Deposits attached hereto as Exhibit
”7.2.6.”

 

9



--------------------------------------------------------------------------------

7.2.7 Seller shall deliver to Purchaser an affidavit to establish its residency
in the State of Georgia as contemplated by O.C.G.A. §48-7-128, such that the
proceeds of the sale of the Property are not subject to the withholding laws of
the State of Georgia in the form attached hereto as Exhibit ”7.2.7.”

 

7.2.8 Seller shall deliver to Purchaser and the Title Company satisfactory
evidence of Seller’s organization and formation, existence, good standing, if
applicable, and authority to execute and deliver the Deed.

 

7.2.9 Seller shall deliver possession of the Property to Purchaser immediately
on the Closing Date, free and clear of all uses and occupancies, except the
Permitted Exceptions.

 

7.2.10 Seller shall deliver to Purchaser estoppel certificates in form
acceptable to Purchaser from tenants at the Property representing eighty percent
(80%) of the occupied area of the Property. Purchaser shall approve the form of
Estoppel prior to Inspection Period.

 

7.2.11 Seller shall deliver to Purchaser a termite clearance letter from the
Property.

 

7.2.12 Concurrently with Seller’s deliveries at the Closing, Purchaser shall pay
to Seller the Purchase Price as provided in Subsection 3.1 hereof.

 

7.2.14 Seller shall execute and deliver an Internal Revenue Service Form 1099-S,
if applicable.

 

7.2.15 In addition to all documents, instruments and Agreements expressly
provided for herein, Purchaser and Seller shall execute and/or provide such
other documents as may be reasonably required by the title company or by counsel
for either party to effectuate the purposes of this Agreement.

 

7.3 Closing Costs. At the Closing, Seller and Purchaser shall respectively pay
the following costs and expenses:

 

7.3.1 Seller shall pay (i) the fees and expenses of Seller’s attorneys, (ii) all
transfer taxes associated with the sale of the Property to Purchaser, (ii) any
other costs and expenses actually incurred by Seller, and (iii) 50% of any
escrow charges.

 

7.3.2 Purchaser shall pay (i) all title examination fees or charges; (ii) all
premiums for any owner’s title insurance policy, including endorsements thereto;
(iii) all costs for an update of the existing survey or completion of a new
survey; (iv) all recording and filing fees for the limited warranty deed
executed and delivered by Seller at the Closing pursuant to the terms hereof;
(v) all costs and expenses of any loans obtained by Purchaser, including but not

 

10



--------------------------------------------------------------------------------

limited to the following: recording costs, documentary stamps, intangible tax,
assumption fees and lender’s attorneys fees, or any similar charges; (vi) all
premiums for any lender’s title insurance policy or policies and endorsements to
the lender’s title insurance policy or policies obtained by Purchaser; (vii) the
cost of any environmental assessments obtained by Purchaser; (viii) the fees and
expenses of Purchaser’s attorneys; (ix) 50% of any escrow charges; (x) any other
costs and expenses actually incurred in connection with the Closing or incurred
by Purchaser.

 

7.4 Prorations and Credits.

 

7.4.1 All state, city and/or county ad valorem taxes due with respect to the
Property for the calendar year of the Closing shall be prorated between
Purchaser and Seller as of the Closing Date. Seller is responsible for and shall
pay all state, city and/or county ad valorem taxes with respect to the Property
for all time periods through the day prior to Closing. Purchaser is responsible
for and shall pay all such items for all time periods commencing the day of
Closing. If the actual amount of such taxes is not known as of such date, either
because bills for the period in question have not been issued or because such
bills cover real property in addition to the Property, the proration at the
Closing will be based on the most current and accurate billing information
available. Should such proration not be based on the actual amount of the ad
valorem taxes for the period in question and should such proration prove to be
inaccurate upon receipt of the actual bills for the Property, then either Seller
or Purchaser may demand at any time after the Closing Date a payment from the
other party correcting such malapportionment.

 

7.4.2 Seller is responsible for and shall pay all operating expenses and all
other expenses and utility charges in respect of the Property for all time
periods through the day prior to Closing. Purchaser is responsible for and shall
pay all such items for all time periods commencing the day of Closing.

 

7.4.3 Seller is entitled to receive and retain all income in respect of the
Property for all time periods through the day prior to Closing and Purchaser is
entitled to receive and retain all such income for all time periods commencing
on the day of Closing. For purposes of making the prorations contained herein,
Purchaser at Closing will be given credit for days of rents paid to Seller on
rented units before Closing. This credit will reflect actual collected rents,
and Seller and Purchaser agree to adjust this proration (together with other
prorations) pursuant to the last two sentences of this paragraph based on actual
collections for the month in which Closing occurs. Purchaser shall use
commercially reasonable efforts to collect rents applicable to the period prior
to the Closing Date. Purchaser agrees to remit to Seller, upon receipt thereof
by Purchaser, any rents applicable to periods prior to the Closing Date. Rents
are prorated by applying amounts received in the month of Closing first to rents
due in the month in which Closing occurs and then to past due rents.

 

7.4.4 The Purchaser and Seller agree to make final adjustments for any item
being prorated under this Section after reconciliations have been completed with
all tenants on or before ninety (90) days after Closing. Payments in connection
with the final adjustment shall be due and payable within thirty (30) days of
written notice.

 

11



--------------------------------------------------------------------------------

7.4.5 If any mistakes in any adjustments or prorations or if any omissions in
respect thereto are discovered by either Purchaser or Seller subsequent to the
date of Closing, Purchaser and Seller agree to adjust such items between
themselves. Such prorations and payments shall be determined and made by Seller
and Purchaser, in good faith, as soon as practicable after Closing, but in any
event within forty-five (45) days after Closing.

 

8. Intentionally Omitted.

 

9. DAMAGE OR CONDEMNATION PRIOR TO CLOSING.

 

9.1 Seller agrees to give Purchaser prompt notice of any fire or other casualty
affecting the Property between the Execution Date and the Closing Date or of any
actual or threatened taking or condemnation of all or any portion of the
Property. If prior to the Closing, there shall occur:

 

(a) damage to the Property caused by fire or other casualty which would cost
fifty thousand dollars ($50,000) or more to repair; or

 

(b) the taking or condemnation of all or any portion of the Property as would
materially interfere with the present use thereof;

 

then, in any such event, Purchaser, at its option, may terminate its obligations
under this Agreement by written notice given to Seller within ten (10) days
after Purchaser has received the notice referred to above or at the Closing,
whichever is earlier, in which event the Earnest Money, together with all
interest accrued thereon, shall be returned immediately by the Title Agent to
Purchaser, and neither party shall have any further right or obligation
hereunder. If Purchaser does not so elect to terminate its obligations under
this Agreement, then the Closing shall take place as provided herein, and at the
option of Purchaser, either (i) there shall be assigned to Purchaser at the
Closing all interest of Seller in and to any insurance proceeds or condemnation
awards which may be payable to Seller on account of such occurrence, provided
that Seller shall reimburse Purchaser for any policy deductibles to the extent
the same remain unpaid as of Closing, or (ii) Seller shall, to the extent of
insurance and condemnation proceeds available for such purpose, restore the
Property to its former condition, and the Closing shall be deferred for a period
reasonably necessary in order to allow Seller to complete the restorations.
However, in no event shall Seller be liable or obligated to expend more than the
condemnation or insurance proceeds actually received by it plus any policy
deductibles, in effecting such restoration or repair.

 

9.2 If prior to the Closing there shall occur:

 

(a) damage to the Property caused by fire or other casualty which would cost
less than fifty thousand dollars ($50,000) to repair; or

 

(b) the taking or condemnation of all or any portion of the Property as would
not materially interfere with the present use thereof;

 

12



--------------------------------------------------------------------------------

then, in any such event, Purchaser shall have no right to terminate its
obligations under this Agreement, but there shall be assigned to Purchaser at
the Closing all interest of Seller in and to any insurance proceeds or
condemnation awards which may be payable to Seller on account of any such
occurrence, provided that Seller shall reimburse Purchaser for any policy
deductibles, to the extent the same remain unpaid as of closing.

 

10. BROKERS. Seller and Purchaser warrant and represent to each other that
except for The Dryman Team, Inc. (“Seller’s Broker”) and Marcus & Millichap
(“Purchaser’s Broker”) (Seller’s Broker and Purchaser’s Broker are collectively
referred to as “Broker”), there are and will be no brokers’ or intermediaries’
commissions or fees payable as a consequence of the sale and purchase of the
Property. Seller’s Broker will be paid by Seller pursuant to a separate written
agreement and Purchaser’s Broker will look to Seller’s Broker for any
remuneration, fees or commissions due in connection with the representation of
Purchaser hereunder. Seller and Purchaser do hereby indemnify, defend and hold
harmless each of the other from and against the claims, demands, actions and
judgments (including, without limitation, attorneys’ fees and expenses incurred
in defending any claims or in enforcing this indemnity) of any and all brokers,
agents and other intermediaries alleging a commission, fee or other payment to
be owing by reason of any dealings, negotiations or communications with the
indemnifying party in connection with this Agreement or the sale and purchase of
the Property.

 

11. ACCESS TO AND EXAMINATION OF THE PROPERTY.

 

11.1 Property Inspection. Prior to the Closing and upon reasonable notice (at
least three (3) days written notice for entry to rented units) to Seller and at
reasonable times, subject to the rights of tenants, Purchaser, through agents,
employees or contractors, may go upon the Property during normal business hours
to make boundary line or topographical surveys and to conduct such soil,
engineering, environmental and other tests, investigations and analyses of the
Property, provided, however, that Purchaser shall perform no intrusive testing
(including, without limitation, test borings, drilling, removal of soil and
water samples, ground water testing and surface water testing) without the
specific consent of Seller and Seller’s agreement to the nature and scope of
such testing, such consent and agreement not to be unreasonably withheld,
delayed or conditioned. Purchaser shall pay all costs incurred in making such
surveys, tests, analyses and investigations and shall indemnify, defend and hold
Seller harmless from any liens, claims, losses and liabilities arising out of
Purchaser’s exercising such right and privilege to go upon the Property.
Purchaser’s indemnity of Seller hereunder shall survive the rescission,
cancellation, termination or consummation of the Agreement.

 

11.2 Due Diligence Items. Within five (5) days of the Execution Date Seller will
make available to Purchaser such Due Diligence Items as are in the possession
and control of Seller or can be obtained without expense. The Due Diligence
Items are furnished without representation or warranty except as may be
expressly set forth in Section 6 hereof.

 

11.3 Knowledge of Breach of Warranty or Representation. If, at the Closing,
Purchaser shall have actual knowledge of untruth or inaccuracy which is a breach
by Seller of a specific warranty, representation or other obligation of Seller,
then, with respect thereto, if

 

13



--------------------------------------------------------------------------------

Purchaser closes the transaction, Purchaser shall be deemed to have waived any
cause of action or claim for damage against Seller arising out of Seller’s
breach of such representation or warranty.

 

11.4 Confidentiality.

 

(a) In connection with the possible acquisition of the Property, Seller will
furnish Purchaser with certain documents, records and other information related
to the Property and its tenants which Seller views as confidential in nature. As
used in this Agreement Confidential Information means (i) lease and tenant files
and information contained in those files, (ii) information furnished by Seller
or its affiliates or their officers, agents or representatives regarding
performance of the Property, including financial information and marketing
information, (iii) any notes, analyses, compilations, abstracts, summaries,
projections, studies or other materials which may be made, prepared by, or made
available by Seller. The Confidential Information shall be used for the sole
purpose of evaluating the feasibility of the purchase and for no other purpose.
The Confidential Information will be kept confidential and shall not, without
the prior written consent of Seller, be provided by Purchaser to, accessed by,
or disclosed to anyone other than the respective employees, financial advisors,
legal counsel, lenders, appraisers, inspectors and accountants of Purchaser,
(collectively “Advisors”) (i) who need to know the Confidential Information for
the purpose of evaluating the purchase or financing of the Property, (ii) who
are informed by Purchaser of the confidential nature of the information, and
(iii) who agree to be bound by the terms and conditions of this Agreement.

 

(b) Purchaser agrees to return the Confidential Information to Seller
immediately upon request, with no copies being retained by Purchaser or its
Advisors, in the event this Agreement expires or is terminated, or the Closing
does not occur within the period established by this Agreement.

 

11.5 Indemnification. Purchaser agrees to indemnify, defend and hold Seller and
its partners, advisors and other agents and their respective employees,
affiliates, officers, directors and shareholders (the “Indemnified Parties”)
harmless from and against any and all liability, demands, actions, causes of
action, claims, losses, damages, costs and expenses (including, without
limitation actual attorneys’ fees and court costs, but not consequential
damages) made, brought, sought, suffered or incurred by any of the Indemnified
Parties by reasons directly arising out of, caused by or in connection with any
activities of Purchaser (including activities of any of Purchaser’s employees,
consultants, contractors or other agents) relating to the Property, including,
without limitation, mechanics’ liens, damage to the Property, injury to persons
or property resulting from such activities in connection therewith, and in the
event that the Property is disturbed or altered in any way as a result of such
activities. Purchaser shall promptly restore the property to its condition
existing prior to the commencement of such activities which disturb or alter the
Property. Furthermore, Purchaser agrees to maintain and cause any of its
representatives or agents conducting any surveys, tests, investigations,
analyses or assessments pursuant to Section 11 hereof to maintain and have in
effect workers’ compensation insurance, with statutory limits of coverage, and
commercial general liability insurance with (i) all risk coverage, (ii) waiver
of subrogation, and (iii) limits of not less than One Million Dollars
($1,000,000) for personal injury, including bodily injury and death, and

 

14



--------------------------------------------------------------------------------

property damage. Such insurance shall name the Indemnified Parties as an
additional insured party. Purchaser shall deliver to Seller a copy of the
certificate of insurance effectuating the insurance required hereunder prior to
the commencement of such activities, which certificate shall provide that such
insurance shall not be terminated or modified without at least thirty (30) days’
prior written notice to Seller. The provisions of this Subsection 11.5 shall
survive Closing or any termination of this Agreement.

 

12. DEFAULT.

 

12.1 Seller’s Default. If the sale and purchase of the Property contemplated by
this Agreement is not consummated on account of Seller’s default hereunder, at
Purchaser’s option, either (a) the Earnest Money, to the extent paid, shall be
refunded to Purchaser on demand, whereupon this Agreement shall be terminated
and neither party shall have any further rights or obligations with respect
hereto except as specifically set forth herein, or (b) Purchaser shall have the
right to seek specific performance of this Agreement. Purchaser hereby waives
for itself and anyone who may claim by or through Purchaser, any and all rights
to sue or recover any amounts from Seller except to the extent set forth in the
foregoing clause (a) or (b) and in Section 12.3 below, and shall not commence or
pursue any such remedy. No partner, member in or agent of Seller, nor any
advisor, manager, member, director, officer, employee, beneficiary, shareholder,
participant, representative or agent of any corporation or trust that is or
becomes a partner in Seller shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, or in or with respect to any document, agreement or
instrument delivered at Closing. Purchaser and its successors and assigns
acknowledge that Seller is a limited purpose partnership which may distribute
funds immediately after Closing and Purchaser agrees that regardless of such
property paid or distributed to Seller’s members, neither property and cash paid
or distributed to such members from the proceeds of sale or otherwise, nor the
negative capital account of any members in Seller, nor any obligation of any
member in Seller to restore a negative capital account or to contribute capital
to Seller (or to any other member of Seller), shall at any time be deemed to be
the property or an asset of Seller or any such other member (and neither
Purchaser nor any of its successors or assigns shall have any right to collect,
enforce or proceed against or with respect to any such negative capital account
or any such member’s obligation to restore or contribute thereto).
Notwithstanding anything contained herein to the contrary, the terms of this
Subsection 12.1 shall survive the Closing and the delivery of the Deed and
termination of this Agreement.

 

12.2 Purchaser’s Default. If the sale and purchase of the Property contemplated
by this Agreement is not consummated because of Purchaser’s default, failure or
refusal to perform hereunder, Seller shall be entitled, as its sole and
exclusive remedy hereunder, to payment of the Earnest Money as full and complete
liquidated damages for such default of Purchaser, the parties hereto
acknowledging that it is impossible to estimate more precisely the damages which
might be suffered by Seller upon Purchaser’s default. Seller’s receipt of the
Earnest Money, to the extent paid, is intended not as a penalty, but as full
liquidated damages. The right to retain such sums as full liquidated damages is
Seller’s sole and exclusive remedy in the event of default hereunder by
Purchaser, and Seller hereby waives and releases any right to

 

15



--------------------------------------------------------------------------------

(and hereby covenants that it shall not) sue Purchaser: (i) for specific
performance of this Agreement, or (ii) to recover actual damages in excess of
such sums. Purchaser hereby waives and releases any right to (and hereby
covenants that it shall not) sue Seller to seek or claim a refund of such sums
(or any part thereof) on the grounds that such amount is unreasonable in amount
and exceeds Seller’s actual damages or that the retention of such sums by Seller
constitutes a penalty and not agreed upon and reasonable liquidated damages.

 

12.3 Legal Fees and Costs. In any litigation between the parties regarding this
Agreement (including with respect to the disposition of the Earnest Money), the
losing party shall pay to the prevailing party all reasonable expenses and court
costs, including reasonable attorneys’ fees actually incurred, incurred by the
prevailing party. A party shall be considered the prevailing party if:

 

(a) it initiated the litigation and substantially obtains the relief it sought,
either through a judgment or through the losing party’s voluntary action before
any arbitration (after it is scheduled), trial or judgment;

 

(b) the other party withdraws its action without substantially obtaining the
relief it sought; or

 

(c) it did not initiate the litigation and judgment is entered for either party,
but without substantially granting the relief sought.

 

13. CONDITIONS PRECEDENT.

 

13.1 Purchaser’s Conditions.

 

13.1.1 Purchaser’s obligations under this Agreement are subject only to and
conditioned upon the satisfaction (or waiver by Purchaser) of the following
condition precedent:

 

(a) Purchaser’s determination, in Purchaser’s sole discretion and prior to the
Inspection Date, that the improvements on the Property are physically and
economically acceptable to Purchaser, such determination to be accomplished by
ascertaining such matters as (i) operations of the Property and soundness of
improvements, (ii) the compliance with rules, ordinances and codes of
appropriate governmental authorities, (iii) the suitability of the soil and
environmental conditions of the Property, and (iv) the location and effect of
the Existing Exceptions so as to confirm that they will not materially interfere
with Purchaser’s use of the Property.

 

(b) The representations and warranties of Seller set forth in Section 6 of this
Agreement will be materially true on and as of the Closing with the same effect
as though made at such time, and Seller must have materially performed all
obligations and complied with all covenants required in this Agreement to be
performed or complied with by it prior to or at Closing.

 

16



--------------------------------------------------------------------------------

13.1.2 If the condition precedent in Paragraph 13.1.1(a) is not satisfied or
waived by Purchaser prior to the Inspection Date, then Purchaser may terminate
this Agreement by written notice to Seller given on or prior to the Inspection
Date. If Purchaser does not timely give notice of termination as aforesaid,
Purchaser shall be deemed to have accepted the Property, waived all conditions
precedent to Closing, at which time the Earnest Money deposit shall be
non-refundable, except for Seller’s failure to satisfy the condition precedent
set forth in Section 13.2.1 hereof, and this Agreement shall continue in full
force and effect; provided, however, in the event Purchaser has not obtained a
commitment for a loan to acquire the Property on such terms as are generally
available in the marketplace for properties similar to the Property based upon
the lender’s standard underwriting criteria, Purchaser shall have the right to
extend the Inspection Date for an additional five (5) day period for the sole
purpose of obtaining a loan commitment for the Property. Thereafter, Purchaser
shall have an additional thirty (30) day period following the Inspection Period,
as may be extended pursuant to the terms of this Paragraph 13.1.2, in which to
complete the loan processing (the “Financing Period”). Purchaser shall provide
written notice to Seller of its intent to extend the Inspection Period pursuant
to this Paragraph 13.1.2 prior to the Inspection Date. In the event Purchaser
has not obtained a loan commitment prior to last day of the Inspection Date, as
extended, Purchaser shall have the right to terminate this Agreement and receive
a refund of the Earnest Money.

 

13.1.3 If the condition precedent in Paragraph 13.1.1(b) is not satisfied or
waived by the Purchaser prior to the Closing Date, then the Purchaser may
terminate this Agreement by written notice to Seller given on or prior to the
Closing Date.

 

13.2 Seller’s Conditions.

 

13.2.1 Seller’s obligations under this Agreement are subject only to and
conditioned upon the satisfaction (or waiver by Seller) of the following
conditions precedent:

 

(a) Purchaser must obtain the approval of Seller’s Investment Committee on or
prior to the Inspection Date. Seller shall use commercially reasonable efforts
to obtain the approval of its Investment Committee on or before the Inspection
Date but failure to obtain same shall not be a default hereunder.

 

(b) The representations and warranties of Purchaser set forth in Section 6 of
this Agreement will be materially true on and as of the Closing with the same
effect as though made at such time, and Purchaser must have materially performed
all obligations and complied with all covenants required in this Agreement to be
performed or complied with by it prior to or at Closing.

 

(c) If the conditions precedent in Paragraphs 13.2.1(a) and (b) are not
satisfied or waived by the Seller, in writing, then the Seller may terminate
this Agreement by written notice to Purchaser given on or prior to the Closing
Date. In the event Seller terminates this Agreement because of the failure of
the condition precedent in Paragraph 13.2.1(a), the Earnest Money shall be
returned to Purchaser.

 

14. TIME OF ESSENCE. Time is of the essence hereof.

 

17



--------------------------------------------------------------------------------

15. GOVERNING LAW. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Georgia. Venue for any
litigation related to this Agreement shall be solely in Gwinnett County,
Georgia.

 

16. NOTICES. Any notices, requests or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand,
confirmed facsimile, nationally recognized courier (such as Federal Express)
which maintains a record or receipt of delivery, or mailed by United States
registered or certified mail, return receipt requested, postage prepaid and
addressed to each party at its address as set forth below:

 

To Seller:   c/o Wells Capital, Inc.     6200 The Corners Parkway     Norcross,
Georgia 30092     Attention: Parker Hudson     Facsimile: (770) 243-4684    
Telephone: (770) 243-8692 With a copy to:   McGuireWoods LLP     1170 Peachtree
Street, N.E.     Suite 2100     Atlanta, Georgia 30309     Attention: John T.
Grieb, Esquire     Facsimile: (404) 443-5762 To Purchaser:   Coastal Lending
Corporation     1770 Indian Trail Rd.     Suite 285     Norcross, Georgia 30093
    Attention: Jeff C. Kim     Facsimile: (678) 380-0277 With a copy to:   Zion
Tarleton & Siskin, P.C.     2191 Northlake Parkway     Suite 2, Building 11    
Tucker, Georgia 30084     Attention: Mark D. Euster, Esquire     Facsimile:
(770) 270-3811

 

Any such notice, request or other communication shall be considered given or
delivered, as the case may be, on the date of hand, courier or facsimile
delivery or on the third day following deposit in the United States mail as
provided above. Rejection or other refusal to accept or inability to deliver
because of changed address of which no notice was given shall be

 

18



--------------------------------------------------------------------------------

deemed to be receipt of the notice, request or other communication. By giving at
least five (5) days prior written notice thereof, any party may from time to
time at any time change its mailing address hereunder.

 

17. ENTIRE AGREEMENT; MODIFICATION. This Agreement supersedes all prior
discussions and agreements between Seller and Purchaser with respect to the
Property and contains the sole and entire understanding between Seller and
Purchaser with respect to the Property. All promises, inducements, offers,
letters of intent, solicitations, agreements, commitments, representations and
warranties heretofore made between such parties are merged into this Agreement.
This Agreement cannot be modified or amended in any respect except by a written
instrument executed by or on behalf of each of the parties to this Agreement.

 

18. CAPTIONS. All captions, heading, Section, Subsection, Paragraph and
Subparagraph numbers and letters and other reference numbers or letters are
solely for the purpose of facilitating reference to this Agreement and shall not
supplement, limit or otherwise vary in any respect to the text of this
Agreement.

 

19. SURVIVAL. Except as specifically provided herein, the representations,
warranties and covenants made herein shall not survive Closing.

 

20. EXHIBITS. Each and every exhibit referred to or otherwise mentioned in this
Agreement shall be construed to be made a part of this Agreement by such
reference, in the same manner and with the same effect as if each exhibit were
set forth in full and at length every time it is referred to or otherwise
mentioned.

 

21. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same instrument.

 

22. REFERENCES. All references to Sections, Subsections, Paragraphs or
Subparagraphs will be deemed to refer to the appropriate Section, Subsection,
Paragraph or Subparagraph of this Agreement. Unless otherwise specified in this
Agreement, the terms “herein,” “hereof,” “hereunder” and other terms of like or
similar import, will be deemed to refer to this Agreement as a whole, and not to
any particular Section, Subsection, Paragraph or Subparagraph hereof. Words of
any gender used in this Agreement will be held and construed to include any
other gender, and words of a singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise.

 

23. WAIVER. Any condition or right of termination, cancellation or rescission
granted by this Agreement to Purchaser or Seller may be waived by such party.

 

24. RIGHTS CUMULATIVE. Except as expressly limited by the terms of this
Agreement, all rights, powers and privileges conferred hereunder are cumulative
and not restrictive of those given by law.

 

19



--------------------------------------------------------------------------------

25. ASSIGNMENT. This Agreement and the rights, duties, interests, and
obligations of Purchaser hereunder may not be assigned by Purchaser without the
written consent of Seller; provided, however, Purchaser shall have the right to
assign this contract to entity owned or controlled by the principal of
Purchaser.

 

26. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

 

27. DATE FOR PERFORMANCE. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.

 

28. FURTHER ASSURANCES. The parties hereto agree that they will each take such
steps and execute such documents as may be reasonably required by the other
party or parties to carry out the intents and purposes of this Agreement.

 

29. VALIDITY OF AGREEMENT. The validity of this Agreement between Seller and
Purchaser will not be affected by whether or not any broker or any party other
than Seller and Purchaser has signed this Agreement or any amendments thereto.

 

30. SEVERABILITY. In the event any provision or portion of this Agreement is
held by any court of competent jurisdiction to be invalid or unenforceable, such
holding will not affect the remainder hereof, and the remaining provisions shall
continue in full force and effect at the same extent as would have been the case
had such invalid or unenforceable provision or portion never been a part hereof.

 

31. EXCHANGE. Each party understands that the other party may desire to
structure this transaction as part of a transaction qualifying as a like-kind
exchange under Internal Revenue Code Section 1031 (and the regulations
promulgated thereunder) and may desire an assignment by the exchanging party of
its rights under this Agreement to a qualified intermediary and a reassignment
pursuant to the following Paragraph (collectively “Exchange”). Accordingly,
either party may assign its rights to this Agreement to a qualified
intermediary, and the other party hereby consents to such Exchange, provided,
however, that the Exchange shall (i) not constitute an assumption by the
qualified intermediary of the exchanging party’s obligations hereunder, (ii) not
release the exchanging party of any of its obligations hereunder, (iii) not
create any liabilities for the non-exchanging party to third parties or create
any additional liabilities for the non-exchanging party other than as contained
in this Agreement, (v) be at the sole cost and expense of the exchanging party,
and (vi) not delay the Closing. The non-exchanging party shall execute such
documents and take such other action as may reasonably be requested by the
exchanging party for the purpose of so qualifying the transaction as a like-kind
exchange under Section 1031 and the regulations thereunder

 

[Signature begin on the following page]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed, and delivered
this Agreement.

 

“SELLER”

WELLS-BAKER ASSOCIATES, a Georgia joint

venture

By:  

Wells Real Estate Fund I, L.P., a Georgia

Limited Partnership, its general partner

By:  

Wells Capital, Inc., a Georgia corporation, its

general partner

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[Signature continues on the following page]

 

21



--------------------------------------------------------------------------------

“PURCHASER” BOO SONG EASTERN HOLDINGS, LLC, a Georgia limited liability company
By:  

 

--------------------------------------------------------------------------------

    Jeff C. Kim Title:  

 

--------------------------------------------------------------------------------

 

22



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit


--------------------------------------------------------------------------------

 

Title

--------------------------------------------------------------------------------

“A”   Legal Description of Property “B”   Existing Exceptions “C”   Earnest
Money Escrow Agreement “D”   Due Diligence Items “E”   Rent Roll 7.2.1   Limited
Warranty Deed 7.2.2   Limited Warranty Bill of Sale 7.2.3   Assignment and
Assumption of Leases and Warranties 7.2.4   Certificate of Nonforeign Status
7.2.5   Tenant Notice Letter 7.2.6   Assignment of Refundable Deposits 7.2.7  
Affidavit of Seller’s Residence

 

1



--------------------------------------------------------------------------------

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

SECOND AMENDMENT to that certain Purchase and Sale Agreement dated March 19,
2004 as amended by that First Amendment to Purchase and Sale Agreement, dated
June 7, 2004 (the “Contract”) by and between Wells-Baker Associates (“Seller”),
and Boo Song Eastern Holdings, LLC (“Purchaser”) for the purchase and sale of
3867 HOLCOMB BRIDGE ROAD, NORCROSS, GA 30092.

 

WHEREAS, the parties to the contract have agreed to amend the contract as
provided hereinafter; and

 

NOW, THEREFORE, for and in consideration of the foregoing premises, of Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties to the Contract hereby
agree to amend the Contract as follows:

 

  1. Change of Purchaser’s Name: The Purchaser name has been changed to Eastern
Holdings, L.L.C., a Georgia limited liability company

 

  2. Counterparts and Facsimiles. It is expressly understood and agreed that
this Amendment may be executed in counterparts which when taken together shall
bind the parties hereto. It is further understood and agreed that in view of
considerations of time, facsimile signatures shall be deemed original signatures
for all purposes — both evidentiary and transactional — with respect to this
Amendment only.

 

  3. Limitation. Except as set forth herein, all of the other terms and
conditions set forth in the Contract shall remain in full force and effect.

 

WITNESS the hands and seals of the undersigned this              day of June,
2004.

 

SELLER: WELLS-BAKER ASSOCIATES, a Georgia joint venture     By:   Wells Real
Estate Fund I, L.P.,         a Georgia limited partnership, its         General
Partner         By:   Wells Capital, Inc.,             a Georgia corporation,
its             General Partner             By:  

 

--------------------------------------------------------------------------------

 

PURCHASER: EASTERN HOLDINGS, L.L.C., a Georgia limited liability company By:  

 

--------------------------------------------------------------------------------

BOO SONG, Manager

 

040209/second amendment to contract